DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The Office Action is in response to the amendment filed on 09/23/2021.  Examiner acknowledged that claims 1, 3, 8 and 10-12 are amended; claims 2 and 9 are canceled; claims 4-7 are withdrawn.  Currently, claims 1, 3, 8, and 10-12 are pending.
Response to Arguments
Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive. 
Regarding Claims 1, 8 and 12, applicant argues (see p.6 of the Remarks) that Liao’s Vout (which the Examiner deemed as the turn-on voltage value Vd of the present invention) refers to any arbitrary voltages in the on-state and that (see p.8 of the Remarks) Liao’s controller may not timely response to avoid the large current passing through the LED.  Because of the present invention reacting before the forward bias achieve the turn-on voltage value Vd (early switch when the forward bias achieves the self-defined threshold voltage value).  This argument is not persuasive.
Examiner disagrees because [0006] teaches “when the LED circuit 10 starts to turn ON from an OFF condition, the power stage circuit 120 needs to charge an output capacitor C until a voltage drop across the output capacitor C exceeds a sum of the forward bias voltages of all LEDs connected in series in the LED circuit 10”; [0031] “to fast charge the output capacitor is for example but not limited to charging the output capacitor C with a relatively higher current allowable till the divided voltage VLED reaches or exceeds a level corresponding to the predetermined level”; [0033] “the predetermined level is slightly lower than the threshold conduction forward bias of the light emitting device circuit 11” and then [0036] “The comparator 214 compares the divided voltage VLED with a reference level Vref2, wherein the reference level Vref2 corresponds to the aforementioned predetermined level of the output voltage Vout.”  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Liao in order to determine at what point/level (not just any arbitrary level) the forward voltage crossover to illuminate the LED since this allows the circuitry to fast charge an output capacitor so that the LED can illuminate without requiring the user to wait for light to come on after turning on the switch [0006].  
In response to applicant arguing (see p.8 of the Remarks) that Liao’s controller may not timely response to avoid the large current passing through the LED.  Examiner disagrees because Liao teaches in [0033] that “although the present invention intends to shorten the delay time from the user turning on a light switch to the light emitting device circuit starting illuminating as much as possible (by a maximum allowable current which does not cause an undesirable inrush current from damaging the circuitry), this invention also avoids a flicker condition in which the light emitting device circuit starting illuminating by higher brightness and then changing to low brightness.”  Therefore, Liao teaches the limitations as claimed.  Accordingly, the rejection of claim 1 over Liao is maintained.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 1, 8 and 12 recite “self-defined threshold voltage” and “built-in voltage”.  The specification does not support for such terms.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for threshold voltage, does not reasonably provide enablement for self-defined threshold voltage.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The specification does not describe how this “self-defined threshold voltage” comes to be.  Is there a processor/logic that is calculating this threshold voltage hence the term “self-defined”?  Applicant seems to imply (see p.6 of the Remarks submitted on 09/23/2021) the threshold voltage (Vth) is a preset value defined by engineers.  By this explanation, calling this voltage “self-defined” would be misleading and incorrect.  At the same time, the specification in [0022] describes “The threshold voltage comparison module 22 includes a threshold voltage value that is set according to the LED module 12…the setting of the threshold voltage value Vth depends mainly on the clock performance of the related chip(s) and the charging speed.” Thus, the specification does not provide enablement for the term “self-defined threshold voltage.” 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1, 8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 12 recite “self-defined threshold voltage.”  It is not clear if the threshold is preset by a user as described in page 6 of the Remark filed on 09/23/2021 or rather it is internally set/defined by the circuitry based on the clock performance and charging speed [0022].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liao (US 2014/0285109).

    PNG
    media_image1.png
    390
    563
    media_image1.png
    Greyscale

Examiner markup Fig. 3

Regarding Claim 1, Liao teaches a system (Fig. 3) for turning on a low-dimming ([0035] “the present invention can shorten the delay time, because no matter the LED driver circuit 200 is previously turned OFF at a low brightness setting or a high brightness setting, the present invention charges the output capacitor C by a high current until the output voltage Vout exceeds the predetermined level.  This is one of the advantages of the present invention over the prior art”) light source rapidly ([0007] “fast charge an output capacitor at a starting stage, such that the delay time for turning ON a light emitting device circuit is shortened”), comprising: a light-emitting diode (LED) driving circuit (Fig. 3: 220, 11, C) comprising a power source module (Fig. 3: 220) and an LED module (Fig. 3: 11) provided at a rear end of the power source module, wherein the LED module is connected to a filter capacitor (Fig. 3: C; it’s well know that capacitors act as filters); and a control circuit (Fig. 3: 210, 230, 240) comprising a voltage detection module (Fig. 3: [0027] “output voltage sensing circuit 240”), wherein the voltage detection module is connected to the filter capacitor through a feedback circuit (Examiner markup Fig. 3: A; [0028] “output voltage sensing circuit 240 is coupled to the output voltage Vout, and it generates a divided voltage VLED according to the output voltage Vout”) in order to obtain an operating voltage value of the filter capacitor (Fig. 3: VLED=Vout x R2/(R1+R2)).
Liao does not explicitly teach in Fig. 3 a control circuit comprising a threshold voltage comparison module, and a current control module, the threshold voltage comparison module comprises a self-defined threshold voltage value set according to the LED module and is configured to output a control signal to the current control module according to a difference between the operating voltage value of the filter capacitor and the self- defined threshold voltage value, and the current control module is provided between the power source module and the LED module and is configured to be switched to a fast charging mode or a regular output mode according to the control signal and modulate an output current of the power source module accordingly; wherein the self-LED (feedback voltage of filter capacitor) and Vref2 to output a signal to current control 213; control 213 is within 210 which is between power module 220 and LED 11.  Switching between fast charge and normal charge mode in Fig. 5; [0006] teaches “when the LED circuit 10 starts to turn ON from an OFF condition, the power stage circuit 120 needs to charge an output capacitor C until a voltage drop across the output capacitor C exceeds a sum of the forward bias voltages of all LEDs connected in series in the LED circuit 10”; [0031] “to fast charge the output capacitor is for example but not limited to charging the output capacitor C with a relatively higher current allowable till the divided voltage VLED reaches or exceeds a level corresponding to the predetermined level”; [0033] “the predetermined level is slightly lower than the threshold conduction forward bias of the light emitting device circuit 11” and then [0036] “In the fast charging mode of the starting stage, the selection circuit 211 selects a fast charging reference Vfcr, such that the operational amplifier 212 generates the error signal by comparing the feedback signal FB and the fast charging reference Vfcr, and the operation signal generation circuit 213 generates the operation signal GATE according to the error signal…the comparator 214 compares the divided voltage VLED with a reference level Vref2, wherein the reference level Vref2 corresponds to the aforementioned predetermined level of the output voltage Vout.”  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Liao in order to determine at what point/level (not just any arbitrary level) the forward voltage crossover to illuminate the LED since this allows the circuitry to fast charge an output capacitor so that the LED can illuminate without requiring the user to wait for light to come on after turning on the switch [0006].  Therefore, the subject matter claimed would have been obvious in view of Liao.

Regarding Claim 8, Liao teaches a method for turning on a low-dimming ([0035] “the present invention can shorten the delay time, because no matter the LED driver circuit 200 is previously turned OFF at a low brightness setting or a high brightness setting, the present invention charges the output capacitor C by a high current until the output voltage Vout exceeds the predetermined level.  This is one of the advantages of the present invention over the prior art”) light source rapidly ([0007] “fast charge an output capacitor at a starting stage, such that the delay time for turning ON a light emitting device circuit is shortened”), wherein the method is applied to a light-emitting diode (LED) driving circuit (Fig. 3: 220, 11, C), the LED driving circuit comprises a power source module (Fig. 3: 220) and an LED module (Fig. 3: 11) provided at a rear end of the power source module, and the LED module is connected to a filter capacitor (Fig. 3: C; it’s well know that capacitors act as filters), the method comprising the steps of: obtaining an operating voltage value (Fig. 3: VLED=Vout x R2/(R1+R2)) of the filter capacitor through a controller (Fig. 3: 210, 230, 240); 
Liao does not explicitly teach in Fig. 3 comparing the operating voltage value with a self-defined threshold voltage value by the controller; and switching the controller to a fast charging mode or a regular output mode according to a comparison result, in order for the controller to determine an output current of the power source module accordingly, wherein the self-defined threshold voltage value is lower than a built-in voltage of the LED module. However, Fig. 4A teaches voltage comparison module 214 comparing VLED (feedback voltage of filter capacitor) and Vref2 to output a signal to current control 213; control 213 is within 210 which is between power module 220 and LED 11.  Switching between fast charge and normal charge mode in Fig. 5; [0006] teaches “when the LED circuit 10 starts to turn ON from an OFF condition, the power stage circuit 120 needs to charge an output capacitor C until a voltage drop across the output capacitor C exceeds a sum of the forward bias voltages of all LEDs connected in series in the LED circuit 10”; [0031] “to fast charge the output capacitor is for example but not limited to charging the output capacitor C with a relatively higher current allowable till the divided voltage VLED reaches or exceeds a level corresponding to the predetermined level”; [0033] “the predetermined level is slightly lower than the threshold conduction forward bias of the light emitting device circuit 11” and then [0036] “In the fast charging mode of the starting stage, the selection circuit 211 selects a fast charging reference Vfcr, such that the operational amplifier 212 generates the error signal by comparing the feedback signal FB and the fast charging reference Vfcr, and the operation signal generation circuit 213 generates the operation signal GATE according to the error signal…the comparator 214 compares the divided voltage VLED with a reference level Vref2, wherein the reference level Vref2 corresponds to the aforementioned predetermined level of the output voltage Vout.” It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Liao in order to determine at what point/level (not just any arbitrary level) the forward voltage crossover to illuminate the LED since this allows the circuitry to fast charge an output capacitor so that the LED can illuminate without requiring the user to wait for light to come on after turning on the switch [0006].  Therefore, the subject matter claimed would have been obvious in view of Liao.

Regarding Claim 10, Liao teaches the method of claim 8, wherein the control circuit activates the fast charging mode in order for the filter capacitor to be supplied, and thus charged, with a large current upon the control circuit detects that the operating voltage value of the filter capacitor is lower than (Fig. 5: 330) the self-defined threshold voltage value ([0036] “capacitor C may be charged with a charging current higher than the current Ic(off) by temporarily increasing the regulation target of the output current Iout (corresponding to the fast charging reference)”); and, the control circuit activates the regular output mode in order for the LED module to be supplied with a stable current upon the control circuit detects that the operating voltage value of the filter capacitor reaches the self-defined threshold voltage value (Fig. 5: 340).

Regarding Claim 11, Liao teaches a single controller (Fig. 3: 210) or a plurality of programmable controllers for loading a program (Fig. 5) and executing the program so as to perform the method of claim 8.
desired target for example corresponds to a maximum brightness setting, or a user's brightness setting in the last turned OFF stage.”; Claim 1 “wherein before the power stage circuit starts a present operation or in a last turned OFF stage of the light emitting device circuit, there is a previous setting for the output current which corresponds to a preset charging current to the output capacitor in a condition that the output capacitor requires to be charged”  It would have been obvious to one of ordinary skill in the art before the effective filling of the invention to combine the teachings of Liao in order to use a programmable controller since it can store values and steps for evaluating operation mode (claim 1).  Therefore, the subject matter claimed would have been obvious in view of Liao.

Regarding Claim 12, Liao teaches a controller (Fig. 3: 210, 230, 240) for use with a light-emitting diode (LED) driving circuit (Fig. 3: 220, 11, C), wherein the LED driving circuit comprises a power source module (Fig. 3: 220) and an LED module (Fig. 3: 11) provided at a rear end of the power source module, and the LED module is connected to a filter capacitor (Fig. 3: C; it’s well know that capacitors act as filters), the controller comprising: an input end (Fig. 3: VLED connects to capacitor via 240) connected to the filter capacitor in order to obtain an operating voltage (Fig. 3: VLED=Vout x R2/(R1+R2)) of the filter capacitor; and an output end (Fig. 3: GATE).
Liao does not explicitly teach in Fig. 3 the controller having an output end to be switched to a fast charging mode when the operating voltage obtained by the input end has yet to reach a self-defined threshold voltage value, and to a regular output mode when the operating voltage obtained by the input end reaches the self-defined threshold voltage value, wherein, in the fast charging mode, the output end provides a larger current output than the regular output mode, and the self-defined threshold voltage value is lower than a built-in voltage of the LED module.  However, Fig. 5 teaches switching between fast/normal charge operations when output is above/below Fig. 5: 320) by outputting a large/normal output current (claim 1; [0030]); [0036] “In the fast charging mode of the starting stage, the selection circuit 211 selects a fast charging reference Vfcr, such that the operational amplifier 212 generates the error signal by comparing the feedback signal FB and the fast charging reference Vfcr, and the operation signal generation circuit 213 generates the operation signal GATE according to the error signal…the comparator 214 compares the divided voltage VLED with a reference level Vref2, wherein the reference level Vref2 corresponds to the aforementioned predetermined level of the output voltage Vout” and [0033] also teach “the predetermined level is slightly lower than the threshold conduction forward bias of the light emitting device circuit 11”).  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Liao in order to generate the appropriate driving current/voltage by comparing feedback voltages of the lighting system since this method fast charge the output capacitor so that turn on time is shortened [0007].  Therefore, the subject matter claimed would have been obvious in view of Liao.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao as applied to claim 1 in view of Akiyama (US 2010/0177127).
Regarding Claim 3, Liao teaches the system of claim 2, wherein the current control module (Fig. 4A: 213) provided between the power source module and the LED module, 
Liao does not teach the current control module includes a pulse width modulator (PWM) and a field-effect transistor (FET), wherein the pulse width modulator has its output connected to a gate of the field-effect transistor and is configured to control the output current of the power source module.
Akiyama is in the field of lighting (abstract) and teaches the current control module (Fig. 5: 20) includes a pulse width modulator (PWM) (Fig. 5: 21 generating the PWM for 22 to output) and a field-effect transistor (FET) (Fig. 5: 13), wherein the pulse width modulator has its output connected Fig. 5: 13 On/Off  controls amount of current flowing from Vin to LEDs) of the power source module.
It would have been obvious to one of ordinary skill in the at before the effective filling of the claimed invention to modify the device of Liao with a PWM controlling an FET as taught by Akiyama in order control the switching of the transistor since the PWM signal will control the On/Off time of when the switch switches so that the appropriate current is provided to the light Fig. 7 [Akiyama 0076].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844